EXHIBIT
oy”

APRIL 20, 2019 LETTER OF
AUTHORIZATION BY PLAINTIFF
APPOINTING GINA FORD AS
PLAINTIFF’S MARKETING AGENT
AND COPY OF PHOTOGRAPH OF
PLAINTIFF AND GINA FORD

Case 1:19-cv-00593-LCB-JLW Document 54-11 Filed 02/17/21 Page1of3

 

 
 

Letter Of Authorization
April 20th, 2019

Prime Sports Marketing

Gina Ford

13727 SW 152nd Street #319
Miami Fl 33177

I Zion Williamson effective immediately appoint Gina Ford as my Global Marketing
Agent. | grant full permission to Gina Ford to negotiate and secure opportunities on my
behalf and to work together to determine how to best position our efforts going forward,
[ look forward to working with you and believe your guidance will be Instrumental tn
assisting me with achieving my long term goals.

Sincerely,

Zion Williamson (Athlete)
IT): .

Case 1:19-cv-00593 Documenti-1 Filed 06/13/19 Pane 8of8

Case 1:19-cv-00593-LCB-JLW Document 54-11 Filed 02/17/21 Page 2 of 3

 

 

 
 

Case 1:19-cv-00593-LCB-JLW Document 54-11 Filed 02/17/21
